Exhibit 99.1 MAST THERAPEUTICS AND SAVARA ANNOUNCE APPROVAL TO LIST COMMON STOCK ON THE NASDAQ CAPITAL MARKET Special Meeting of Mast Therapeutics Stockholders to Be Held on April 21, 2017 SAN DIEGO, CA and AUSTIN, TX – April 10, 2017 – Mast Therapeutics, Inc. (NYSE MKT: MSTX) and Savara Inc., a privately-held, clinical-stage specialty pharmaceutical company focused on the development and commercialization of novel therapies for the treatment of serious or life-threatening rare respiratory diseases, announced today that, pending completion of their proposed merger, the combined company’s common stock has been approved for listing on the Nasdaq Capital Market under the symbol “SVRA.”Trading on the Nasdaq Capital Market is expected to commence on the first business day after completion of the merger.Mast’s common stock is expected to continue to trade on the NYSE MKT until completion of the merger.Mast has provided notification to the NYSE MKT of its intent to voluntarily withdraw its common stock from listing and trading on NYSE MKT in connection with the completion of the merger and the move to Nasdaq. “As home to many innovative and growth-oriented life science companies, Nasdaq is a natural fit for Savara,” said Rob Neville, Chief Executive Officer of Savara.“We believe the move to Nasdaq will provide strong visibility for our stock, good trading liquidity in our shares, and provide the company with greater exposure to institutional investors.” Mast will hold a special meeting of its stockholders to vote on matters related to the proposed merger with Savara on April 21, 2017 at 9:00 a.m. Pacific Time. Mast’s stockholders of record as of the close of business on March 13, 2017 are entitled to receive notice of, and to vote at, the special meeting.The merger is expected to close promptly after the Mast special meeting, subject to the approval of the Mast stockholders and the satisfaction or waiver of the other closing conditions in the merger agreement between the companies. The merger has been unanimously approved by the boards of directors of both companies and Mast urges its stockholders to vote “FOR” the merger and the other proposals set forth in the proxy statement/prospectus/ information statement dated March 15, 2017, a copy of which has been provided to Mast stockholders of record as of March 13, 2017. Not voting is the same as voting against the transaction. Given that Mast stockholder approval must exceed 50% of Mast’s outstanding common stock as of the record date, every vote in favor of each proposal is extremely important no matter how many or how few shares you own.Pleasevote TODAY! THE MERGER WILL NOT GO FORWARD UNLESS THE MERGER, REVERSE STOCK SPLIT AND NAME CHANGE PROPOSALS ARE ALL APPROVED. If you are a Mast stockholder and you have questions or require assistance in submitting your proxy or voting your shares, please contact Mast’s proxy solicitor: ADVANTAGE PROXY, INC.
